It appearing to the court that an alternative writ of mandamus has heretofore been issued in this cause and duly served upon the defendant, and it further appearing that said defendant, through the city solicitor of New Boston, Ohio, has advised the court that said city is willing to pay the sum claimed by the plaintiff; and said defendant being now in default for answer or demurrer to the petition, it is ordered and adjudged that the alternative writ heretofore allowed be, and the same hereby is, made permanent, and the said defendant, Jarvis Floyd, City Auditor of the City of New Boston, Ohio, is commanded to issue a voucher payable to the Fidelity  Casualty Company of New York in the total sum of One Thousand Five Hundred Eighty-one Dollars and ninety-nine cents.
Writ allowed.
WEYGANDT, C.J., ALLEN, STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur. *Page 554